Citation Nr: 1718289	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include fatigue as an undiagnosed illness. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a right shoulder disability, to include shoulder pain as an undiagnosed illness. 

4.  Entitlement to service condition for a lower back disability, to include back pain as an undiagnosed illness. 

5.  Entitlement to a higher initial evaluation for gastroesophageal reflux disability (GERD) to include a compensable evaluation prior to March 4, 2016, and an evaluation greater than 10 percent beginning March 4, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, and from September 1990 to July 1991.  Service personnel records reflect that he served in the Southwest Asia (SWA) area of operations from October 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 1998 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified at an October 2016 hearing before the undersigned sitting at the Montgomery RO.  A transcript of the testimony from this hearing has been associated with the claims file.

During the pendency of this appeal, service connection for left shoulder rotator cuff syndrome, status post rotator cuff repair with bursitis and degenerative arthritis (initially claimed as neck and shoulder pain due to undiagnosed illness and also claimed as left shoulder tendinitis) was granted in a June 2016 rating decision.  Claims for neck and right shoulder disabilities are still on appeal.  By this decision, the Board is granting the claim for a neck disability, and remanding the claim for a right shoulder disability for further development.  With regard to claims for a bilateral leg and foot disabilities, service connection for left and right knee strain, and bilateral pes planus, was granted in the June 2016 rating decision.  Accordingly, the claim for bilateral leg and foot disabilities is no longer in appellate status.  The remaining disabilities have been recharacterized as presented on the front page of this decision.

The issue of service connection for a heart condition has been raised by the November 2016 statement by the Veteran's treating physician.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for CFS, a right shoulder disability, and a lumbar spine disability, to include as undiagnosed illnesses, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence establishes that a neck disability had its onset during active service.

2.  For the period prior to March 4, 2016, the service-connected dyspepsia was manifested by pyrosis that was well-controlled by prescribed medication.

3.  For the period beginning March 4, 2016, the service-connected GERD was manifested by persistent epigastric distress including pyrosis, regurgitation and dysphagia accompanied by substernal pain that is well-controlled by prescribed medication and productive of less than considerable impairment of health. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5013, 5103A 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Prior to March 4, 2016, the criteria for an initial rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§  4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).

3.  Beginning March 4, 2016, the criteria for an initial rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§  4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Concerning the claim for a higher initial evaluation for GERD, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, the RO has secured the Veteran's service treatment and service personnel records; and VA and private medical treatment records have been associated with the claims file.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, the Veteran has been provided VA examinations in 1996 and 2016.  The examination reports reflect consideration of the Veteran's medical history and thoroughly describe the Veteran's dyspepsia and GERD symptoms and impact on functioning.  Accordingly, these examinations are adequate to make a fully informed decision.  See 38 C.F.R. § 3.159(c)(4), 3.326(a), 3.327 (2016); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran argues that he has a neck disorder that is the result of his active service.  In October 2016, he testified before the undersigned that he worked in a maintenance unit during active service in SWA, and a lot of their work was manual labor, loading and unloading heavy equipment.  He stated he injured his neck in Riyadh, and was told he had a strain.  After discharge, he began having problems with his left shoulder.  See October 2016 Board Transcripts, pp. 8-11, 15.

A March 2016 VA DBQ examination for cervical spine shows that the Veteran is currently diagnosed with cervical strain and degenerative arthritis of the cervical spine.  In a separate opinion of the same date, the examiner opined that it is at least as likely that the Veteran's neck disability had its onset during, or was caused by, military service.  As rationale, the examiner explained that the service treatment records show:

that on 2/27/1991 he complained of left shoulder pain and tingling down to the fingers.  He was diagnosed with L shoulder bursitis and treated with Naprosyn.  The [V]eteran continues to complain of and seek treatment for left shoulder.  The [V]eteran underwent left shoulder arthroscopy on 9/27/2012.  [On] 11/15/1993 the [V]eteran was seen at Birmingham VA Medical Center with complaints of pain in his neck and weakness in both shoulders and diagnosed with mild spondylosis.  On x-rays of the cervical spine on VA Exam on 5/31/1996 showed degenerative joint and disc disease.  The veteran separated from the military 2/15/2000.  The veteran's disability pattern is a disease with a clear and specific etiology and diagnosis and is less as likely not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  HOWEVER, IS AT LEAST AS LIKELY that the Veteran's shoulder pain and neck pain incurred in or caused by [] military service.
The Board recognizes that the examiner's opinion is not completely clear.  In addition, the examiner did not state that the Veteran's military service after discharge from active service in 1991 to the time he separated in 2000 was National Guard service.  Notwithstanding, the Board finds that the opinion retains its probative value despite any such absence of clarity.

In so finding, the Board observes that the in-service injury the examiner identified occurred while the Veteran was on active service with the US Army in 1991 and by 1996, the Veteran was diagnosed with degenerative joint and disc disease.  The Board finds it significant that the RO granted service connection for left shoulder rotator cuff syndrome, s/p rotator cuff repair with bursitis and degenerative arthritis (previously shoulder pain due to undiagnosed illness, claimed as tendinitis) in June 2016.  The left shoulder arthroscopy occurred in 2012, well-after 2000.  This grant was based in part on the same in-service injury that caused the Veteran neck pain.  Thus it appears to the Board that intent of the examiner's citation to VA treatment records in 1993, the VA examination in 1996, and the 2012 arthroscopy is to trace the progression of the disease, documenting the short period of time between 1991 inservice injury and 1996 diagnosis of degenerative joint and disc diseases rather than relying on the Veteran's continued National Guard participation post 1991 discharge to 2000.  The examiner stated the claims file had been reviewed, and the report and opinion are based on this review, in addition to examination of the Veteran.  Given the foregoing, the Board finds the probative value of the March 2016 VA opinion is intact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a neck disability to include degenerative joint and disc disease of the cervical spine is warranted.

III. Initial Rating for GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, however, as here, an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for service-connected GERD.  Service connection for dyspepsia, claimed as stomach pain, was granted by a January 1998 rating decision, effective in May 1996.  It was evaluated and found to be zero percent disabling under Diagnostic Code 7399-7346 as analogous to a hiatal hernia.  See 38 C.F.R. § 4.20.  In a June 2016 rating decision, the condition was evaluated as 10 percent disabling, effective in March 2016 under the same diagnostic code, and recharacterized as gastroesophageal reflux disease, or GERD.  There are thus two periods under consideration, that time prior to March 2016, when the disability was evaluated as zero percent disabling, and that beginning March 2016, when the disability was evaluated as 10 percent disabling.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.   See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary (Dorland's) 579 (32nd Edition, 2012).  Pyrosis is defined as heartburn. Id., 1563.  Hematemesis is defined as the vomiting of blood.  Id., 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id., at 1126.

The Veteran avers that his symptoms are worse that have been evaluated.  In support of his contentions, he stated in June 1996 that he was prescribed Nizatidine at 150 milligrams for stomach pain.  In October 2016, the Veteran testified before the undersigned that he continued to experience a lot of acid reflux, that he had episodes of vomiting once or twice a week, and that he experienced pain in his upper chest area around his shoulder blades.  He further testified that he experienced symptoms of dysphagia that wake him at night.  He stated he is now retired, but when he was working, he needed to take a three to four days off a month because of his GERD.  

VA treatment records show the Veteran was treated for such symptoms as reflux as early as 1992.  In June 1993, he reported during a Persian Gulf War Registry examination that he had had blood in his stools and been for an ulcer during active service, but that no X-ray was done.  VA treatment records dated in 1995 show complaints of a heartburn taste in his mouth.  Axid was prescribed.  A nutrition/diet consult shows the Veteran was put on a cardiac prudent low cholesterol/fat diet, and that he was seven pounds above his ideal body weight.  In January 1996, dyspepsia was noted as no longer a problem.  

The report of VA examination conducted in May 1996 shows a diagnosis of dyspepsia, well-controlled on Axid, 150 milligrams.  No other gastrointestinal complaints, observations, findings or abnormalities were noted.  

In 1998, during an intake assessment for posttraumatic stress disorder (PTSD) in 1998, the physician noted dyspepsia and GERD symptoms under medical problems.  As early as February 2011 VA treatment records he was prescribed omeprazole at 20 milligrams, once daily.  

In March 2016, the Veteran again underwent a VA DBQ examination, at which he was diagnosed with GERD.  The examiner noted symptoms of persistent recurrent epigastric distress, reflux, and substernal pain; and that the Veteran took omeprazole to help with symptoms.  In addition, the Veteran reported nausea, vomiting and sleep disturbance caused by reflux occurring four or more times per year and lasted between one and nine days.  The examiner indicated there were no findings of esophageal structure, spasm or diverticula or any other physical findings, complications, conditions, signs, symptoms or scars attributable to the GERD.  No clinical tests were performed.  The examiner did not find, nor did the Veteran report, any impact of the GERD on the Veteran's ability to work.

Prior to March 4, 2016

During this time period, medical and lay evidence shows the Veteran was diagnosed with and was treated for dyspepsia, including with prescribed Axid and omeprazole.  The only symptom reported, however, was heartburn.  Moreover, the condition was noted to no longer be a problem in January 1996, and to be well-controlled in May 1996.  While GERD symptoms were noted in 1998, they were not described or indicated as uncontrolled.  In 2011, the evidence shows the Veteran was prescribed omeprazole, but again, no specific symptoms were noted.  Nor is there any indication that his dyspepsia and GERD symptoms were uncontrolled.

Given the foregoing, a zero percent evaluation under Diagnostic Code 7346 is appropriate, as the Veteran's dyspepsia, GERD, prior to Mar 4, 2016, was manifested by only one of the symptoms of the 30 percent evaluation-here, pyrosis.  Even characterizing the pyrosis as persistent-which is consistent with the need for continuous daily prescribed medication-the disability picture does not more nearly approximate the 30 percent criteria under the Diagnostic Code.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7399-7346 (2016).

Beginning March 4, 2016

A June 2016 rating decision noted that the 10 percent rating was assigned for symptoms of persistent recurrent epigastric symptoms consisting of pyrosis, nausea and vomiting accompanied by substernal pain.  Such findings are consistent with a 10 percent evaluation, as they demonstrate two or more of the symptoms of the 30 percent evaluation-here, pyrosis and regurgitation with substernal pain.  In addition, the Veteran testified that he experiences symptoms of dysphagia that wake him at night.

However, these symptoms do not warrant a higher 30 percent evaluation.  While the evidence shows symptoms of persistent epigastric distress consisting of pyrosis, regurgitation, and dysphagia with substernal pain, the medical evidence does not show that the condition is productive of considerable impairment of health.  Rather, the symptoms are shown to be well controlled with prescribed medication.  In addition, the medical evidence presents no findings of hematemesis, melena, anemia or material weight loss.  Rather, the medical evidence reflects that the Veteran has been advised to lose weight in connection with blood pressure and a heart condition.  

In weighing the foregoing evidence, the Board notes that the Veteran is competent to report his symptoms of epigastric distress.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And the Board accepts his testimony as to his symptoms, and notes that it is similar to that which he reported during the March 2016 VA examination upon which the 10 percent rating assigned was based.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

According, the Board finds that an initial evaluation greater than zero percent is not warranted at any time prior to March 4, 2016, and an initial evaluation greater than 10 percent is not warranted at any time beginning March 4, 2106 in the present case.  There is no benefit of the doubt to be resolved.  The evidence reflects that prior to March 4, 2016, the Veteran's service-connected dyspepsia was manifested by pyrosis, well controlled by prescribed medication.  Beginning March 4, 2016, the Veteran's service-connected GERD has been manifested by persistent epigastric distress consisting of pyrosis, regurgitation, and dysphagia with substernal pain, well controlled with prescribed medication, and absent hematemesis, melena, anemia or material weight loss.

Finally, the Board notes the Veteran's report that his GERD interferes with his sleep.  While the evidence shows that the Veteran has reported sleep disturbance which he attributes to his GERD, described as dysphagia with substernal pain, these records also show that his sleep problems have also been attributed to symptoms of PTSD, for which he is service connected, and a heart condition, for which he is not.  Thus, a separate compensable evaluation for sleep disturbance is either not warranted or would be impermissible under 38 C.F.R. § 4.14 (2016).  

In this case, therefore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).


ORDER

Service connection for a neck disability is granted.

Prior to March 4, 2016, an initial compensable evaluation for dyspepsia is denied.

Beginning March 4, 2016, an initial evaluation greater than 10 percent for GERD is denied.


REMAND


The Veteran also seeks service connection for CFS, a right shoulder disability, and a lower back disability, including as undiagnosed illnesses. 

The Board has carefully reviewed the record and finds that further development is required prior to the completion of appellate action, as explained below.

Concerning the claim for CFS or fatigue, the Veteran testified in October 2016 before the undersigned that his symptoms of fatigue may be related to an underlying heart condition.  

A March 2016 VA DBQ examination for CFS reveals that the Veteran does manifest symptoms attributable to CFS including fatigue lasting 24 hours or longer after any prolonged exertion, sleep disturbance, and recurring diarrhea.  The examiner opined that the Veteran did not have a current diagnosis of CFS that could be presumptively related to his active service in the Persian Gulf War.  However, the examiner did not provide a rationale for this opinion.  

Concerning the claims for right shoulder and back disabilities, the Board observes that the Veteran is already service-connected for a left shoulder disability and, by this decision, the Board has granted service connection for a neck disability.  The Veteran has testified, and the record shows, that he injured his neck and both shoulders in the same inservice injury in 1991.  He has also testified that these conditions, and that of his back, are the result of heavy manual labor during active service.  See October 2016 Board Transcripts, pp. 8-11, 15.  

Given the foregoing, additional VA examinations are necessary before decisions can be reached on these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodrieguez, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for service connection for fatigue, right shoulder and back disabilities.  Ensure that all VA and private treatment of which the AOJ has notice of, and are not already of record, are obtained, to include all relevant VA treatment records dated from June 2016 to the present.

2.  After the above development in #1 has been completed, return the March 2016 VA CFS examination to examiner who conducted it and request that the examiner provide the rationale for the opinion.  The examiner is asked to consider the Veteran's newly diagnosed heart condition requiring placement of a pacemaker.  The claims folder, to include this remand, and the October 2016 Board hearing transcripts, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The Veteran should be scheduled for a VA examination only if determined necessary.

The examiner is asked to address whether it is at least as likely as not that the Veteran manifests CFS or symptoms of fatigue as part of an undiagnosed disability that are in any way related to, or began during, his active military service (September 1990 to July 1991).

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

3.  After the above development in #1 has been completed, schedule the Veteran for VA examination to determine the nature, extent, and etiology of his claimed right shoulder and back disabilities.  The claims folder, to include this remand and October 2016 Board hearing transcripts, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's current right shoulder and back disabilities are related to, or began during, his military service (April 1969 to April 1971 and September 1990 to July 1991).

The examiner should specifically address the impact of the Veteran's work duties as he described in his October 2016 hearing before the Board.  

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

4.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


